Case 2:19-CV-O2 ithe DSATESUISTRICFEOURT CENTRAG BistHchoreanedania Page ID #:38

CIVIL COVER SHEET
|. (a) PLAINTIFFS ( Check box if you are representing yourself [_] )
Andrews International Government Services, Inc.

DEFENDANTS { Check box if you are representing yourself LJ)

Andrews Global Security, Inc., a California corporation; RANDY
ANDREWS, an individual; LEE ANDREWS, an individual; DON
ANDERSON, an individual; GEORGE CASILLAS, an individual:
JOHN ADAMS, an individual; and DOES 1 through 10, inclusive

 

(b) County of Residence of First Listed Plaintiff Los Angeles, CA

(EXCEPT IN U.S. PLAINTIFF CASES}

County of Residence of First Listed Defendant Los Angeles, CA

(iN U.S. PLAINTIFF CASES ONLY)

 

(c) Attorneys (Firm Name, Address and Telephone Number) |f you are
representing yourself, provide the same information.

Bryan Cave Leighton Paisner, LLP
120 Broadway, Suite 300, Santa Monica, CA 90401-2386
Tel: (310) 576-2100; Fax: (310) 576-2200

ll. BASIS OF JURISDICTION (Place an X in one box only.)

X 3. Federal Question (U.S.
Government Not a Party)

C 1. U.S. Government
Plaintiff

CL] 2. U.S. Government
Defendant

CL] 4. Diversity (Indicate Citizenship
of Parties in Item III}

 

Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.

Ill. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
(Place an X in one box for plaintiff and one for defendant)

 

IV. ORIGIN (Place an X in one box only.)

kx] 41. Original

Proceeding

State Court

C] 2. Removed from C] 3. Remanded from
Appellate Court

CL 4. Reinstated or

; PTF DEF Incorporated or Principal Place PTF DEF

itizen of This State Oo 1 CT 4 Of Business in this State CT 4 CT 4

itzen of Another State = [7] 5[] 2 _ Incorporated and Principal Place CisQs

of Business in Another State
itizen or Subject of a Foreian Nation 6 6
oreign Country O 8 O 8 9 U U
C] 5. Transferred from Another C] 6. Multidistrict LC] 8. Multidistrict
Reopened District (Specify) Litigation - Litigation -
Transfer Direct File

 

V. REQUESTED IN COMPLAINT: JURY DEMAND: [X] Yes [] No
CLASS ACTION under F.R.Cv.P. 23:

C] Yes K] No

(Check "Yes" only if demanded in complaint.)
[_] MONEY DEMANDED IN COMPLAINT: $

VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
1) Federal Trademark Infringement (15 U.S.C. § 1114(1); 2) California Common Law Trademark Infringement; 3) False
Designation of Origin and False Descriptions (15 U.S.C. § 1125(a)); and 4) Unfair Competition (Cal. Bus. & Prof. Code §§ 17200

 

 

 

 

 

 

et seq.).
Vil. NATURE OF SUIT (Place an X in one box only).

OTHER STATUTES CONTRACT REAL PROPERTY CONT. IMMIGRATION PRISONER PETITIONS PROPERTY RIGHTS
L] 375 False Claims Act C] 110 Insurance C] 240 Torts to Land Cl 462 Naturalization oO Habeas Corpus: C] 820 Copyrights

F 245 Tort Product Application 463 Alien Detainee 830 Patent

L] 376 ui tam LJ 120 Marine Liability Cc 465 Other CT 510 Motions to Vacate Cc 835 Patent — Abbreviated

(31 USC 3729(a)} [_] 130 Miller Act oO ee ; Sentence oe

290 All Other Real Immigration Actions New Drug Application

OC 400 State C] 140 Negotiable Property CT 530 General Kl 840 Trademark

Reapportionment Instrument TORTS PERSONAL PROPERTY J 535 Death Penalty

410 Antitrust 150 Recovery of PERSONAL INJURY Other:

. Overpayment &

BE 430 Banks and Banking Cverpayment & TJ 310 airplane L_1370 other Fraud LI 540 MandamusiOther SOCIAL SECURITY

450 Commerce/ICC Judgment CT 315 Airplane CO 371 Truth in Lending 550 Civil Rights 861 HIA (1395ff}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rates/Etc. . ‘as

[] 460 Deportation [J 151 Medicare Act | [J] Product Liability [380 other Persona’ | LL] 885 Prison Concition | [_] 862 Back Lung (923)
po m4 ; Property Damage [_] 560 civil Detainee _] 863 Diwc/DIWw (405 (g))

CI [_] 152 Recovery of 320 Assault, Libel & iv

470 Racketeer Influ- Sland Ol 385 Pro; Damage Conditions of Cl 864 SSID Title XVI

enced & Corrupt Org. ree Student O ander Prete Piabilty 9 Confinement 4 itle

: oan (Excl. Vet.) 330 Fed. Employers’ 865 RSI (405 (g))

480 Consumer Credit van

BE 490 Cable/Sat TV Cc 153Recovery of Liability BANKRUPTCY
oO t of i

[1 850 securtiesiCom- vet Berets | F) sae mee [7 422 Appeal 28 FORFEITURE/PENALTY FEDERAL TAX SUITS

modities/Exchange 460 Stockholders' eae Marine Product USC 158 [_] 625 Drug Related [_] 870 Taxes (U.S. Plaintiff or

Suits taibiity Cc 423 Withdrawal 28 Seizure of Property 21 Defendant)

CJ 890 Other Statutory CL 350 Motor Vehicle USC 157 USC 881 Cc 871 IRS-Third Party 26 USC

Actions J 190 other CJ 355 Motor Vehicle CIVIL RIGHTS CO 690 Other 7609
[_] 891 Agricutura Acts Contract [A] Product Liability L] 440 other civil Rights LABOR

Stee omental 108 on ret y CO 360 Other Personal L] 441 Voting L] 710 Fair Labor Standards

895 Freedom of Info. 196 Franchise LC] aoe aorsonal Injury- CL 442 Employment oO Act /

Act | Injury C] 443 Housing/ 720 Labor Mgmt.
C1 896 arbitration REAL PROPERTY Med Malpratice: Accommodations Relations

; L] 210 Land atp Personal Iniure: 445 American with 740 Railway Labor Act
CL 899 Admin. Procedures Product Liabilit
fae, Condemnation y Disabilities- CJ 751 Family and Medical
Act/Review of Appeal of oO 220 Fi | 367Health Care/ Employment Leave Act
Agency Decision oreclosure ;
ete CO Preatiees leet 446 American with —_| [_] 790 other Labor
950 Constitutionality of | Rent Lease & Personal Injury Disabilities-Other Litigation
State Statutes jectment Product Liability F
CL] 368Asbestos 448 Education Cc 791 Employee Ret. Inc.
Personal Injury Security Act
Product Liability

FOR OFFICE USE ONLY: Case Number:
CV-71 (05/17) CIVIL COVER SHEET

www 5 We,
Case 2:19-CV-O2 ithe DSATESUISTRICPEOURT CENTRAG BistHcor eantorNia Page ID #:39

CIVIL COVER SHEET

Vill. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

 

QUESTION A: Was this case removed
from state court?
Xl No

C Yes

STATE CASE WAS PENDING IN THE COUNTY OF:

INITIAL DIVISION IN CACD IS:

 

 

If "no, "skip to Question B. If "yes," check the
box to the right that applies, enter the

 

corresponding division in response to
Question E, below, and continue from there.

LC] Los Angeles, Ventura, Santa Barbara, or San Luis Obispo Western
CO Orange Southern
| Riverside or San Bernardino Eastern

 

 

 

QUESTION B: Is the United States, or
one of its agencies or employees, a
PLAINTIFF in this action?

L] Yes X No

B.1. Do 50% or more of the defendants who reside in
the district reside in Orange Co.?

check one of the boxes to the right

CL YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
fram there.

 

C NO. Continue to Question B.2.

 

If "no, "skip to Question C. If "yes," answer
(Question B.1, at right.

B.2. Do 50% or more of the defendants who reside in
the district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

check one of the boxes to the right —_=

LC] YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
fram there.

 

L] NO. Your case will initially be assigned to the Western Division.
Enter "Western" in response to Question E, below, and continue
from there.

 

 

QUESTION C: Is the United States, or
one of its agencies or employees, a
DEFENDANT in this action?

L] Yes X] No

lf "no, " skip ta Question D. If "yes," answer
Question C.1, at right.

C€.1. Do 50% or more of the plaintiffs who reside in the
district reside in Orange Co.?

check one of the boxes to the right =>

[_] YES. Your case will initially be assigned to the Southem Division.
Enter "Southern" in response to Question E, below, and continue}
from there.

 

C NO. Continue to Question C.2.

 

 

C.2. Do 50% or more of the plaintiffs who reside in the
district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

check one of the boxes to the right =>

L] YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

L] NO. Your case will initially be assigned to the Western Division.
Enter "Western" in response to Question E, below, and continue

 

 

from there.
A. B. c.
. . ae Riverside or San Los Angeles, Ventura,
QUESTION D: Location of plaintiffs and defendants? Orange County Bernardino County Se ESneenOaSeTT

Luis Obispo County

 

 

Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)

O O XK

 

district reside. (Check up to two boxes, or leave blank if none of these choices

sce the location(s) in which 50% or more of defendants who reside in this
pply.)

 

O O XK

 

 

 

 

 

D.1. Is there at least one answer in Column A?
CO Yes x] No

If "yes," your case will initially be assigned to the5
SOUTHERN DIVISION.

Enter "Southern" in response to Question E, below, and continue from there.

=

lf "no," go to question D2 to the right.

D.2. Is there at least one answer in Column B?
Cc Yes Xl No

5If "yes," your case will initially be assigned to the
EASTERN DIVISION.

Enter "Eastern" in response to Question E, below.

lf "no," your case will be assigned to the WESTERN DIVISION.

Enter "Western" in response to Question E, below. J

 

QUESTION E: Initial Division?

INITIAL DIVISION IN CACD

 

=

Enter the initial division determined by Question A, B, C, or D above:

 

WESTERN

 

QUESTION F: Northern Counties?

 

 

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?

Cc Yes Xx] No

 

CV-71 (05/17)

CIVIL COVER SHEET

Page 2 of 3 American LegalNet, Inc.

ww Wi ww

 

 
Case 2:19-CV-O2 RTE DSATESUISTRICPEOURT CENTRA BistRChor eAdRoRNIA Page ID #:40

CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court? XX] No CL] yes

If yes, list case number(s):

 

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

EX] no Ll yes

If yes, list case number(s):

 

Civil cases are related when they (check all that apply):

C] A. Arise from the same or a closely related transaction, happening, or event;
CF B. Call for determination of the same or substantially related or similar questions of law and fact; or

C] C. For other reasons would entail substantial duplication of labor if heard by different judges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):

CT] A. Arise from the same or a closely related transaction, happening, or event;
CF B. Call for determination of the same or substantially related or similar questions of law and fact; or

C C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by different judges.

 

X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT): _/S/ Kazim A. Naqvi DATE: March 19, 2019

 

 

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).

 

 

Key to Statistical codes relating to Social Security Cases:

Nature of Suit Code Abbreviation Substantive Statement of Cause of Action
861 HIA All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
(42 U.S.C. 1935FF(b))

 

862 BL All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
923)

863 DIwc All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

863 DIWW All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended, (42 U.S.C. 405 (g))

864 SSID All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
amended.
All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.

865 RSI (42 U.S.C. 405 (g))

CV-71 (05/17) CIVIL COVER SHEET Page 3 of 3

American LegalNet, Ine.
wo iW We
